            Case 4:20-cv-05165-MKD                   ECF No. 26          filed 07/21/21     PageID.798 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


                           DUSTY S.                                                                             Jul 21, 2021
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-cv-05165-MKD
            KILOLO KIJAKAZI,                                         )
  ACTING COMMISSIONER OF SOCIAL SECURITY                             )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 24, is GRANTED.
’
              This case is REVERSED and REMANDED to the Commissioner of Social Security for further administrative proceeding
              pursuant to sentence four of 42 U.S.C. § 405(g).
              Judgment is entered for the PLAINTIFF.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                          Mary K. Dimke                                      on a motion to remand.




Date: 7/21/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                             Courtney Piazza
